— In a *638matrimonial action, the plaintiff wife appeals from an order of the Supreme Court, Suffolk County (Hurley, J.), dated November 18, 1985, which denied her motion for a protective order striking the defendant husband’s interrogatories and notice for discovery and inspection.
Ordered that the order is affirmed, with costs.
Special Term correctly denied the motion. We have consistently held that there is to be broad disclosure in actions in which equitable distribution is sought, and each party is entitled to a searching exploration of the other spouse’s assets, both to aid in valuation and to uncover potential hidden assets (see, Litman v Litman, 123 AD2d 310; Charpentier v Charpentier, 114 AD2d 923; Kaye v Kaye, 102 AD2d 682). Thompson, J. P., Brown, Eiber and Kunzeman, JJ., concur.